DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 16/870,850 has claims 1-18 are pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement dated May 08, 2020, October 20, 2020 and November 07, 2020 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449s initialed and dated by Examiner is attached to the Office action.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Davydov et al. (Pub. No. US 2020/0186207 A1; hereinafter Davy) in view of Wei et al. (Pub. No. US 2018/0083676 A1; hereinafter Wei) and further in view of Rahman et al. (Pub. No. US 2019/0068267 A1).
Regarding claim 1 and 10, Davy discloses an apparatus comprising: a transceiver(See ¶0079, transceiver circuitry that can comprise one or more of transmitter circuitry (e.g., associated with one or more transmit chains) or receiver circuitry (e.g., associated with one or more receive chains)) receiving a codebook subset restriction configuration from a network including a transmit-receive point, (2020/0186207 a1; See ¶0050, base station should help somehow restrict some directions to UE; this indication is called a codebook subset restriction because the codebook is that structure used to indicate a particular precoding matrix.) wherein the codebook subset restriction configuration includes a set of restricted beams, (See ¶0103, . The codebook subset restriction can then corresponding to antennas only within the particular grouping being indicated by the gNB, for example, wherein the antenna groupings; the one or more bits that restrict the plurality of beams within an antenna group as a subset of antennas of the antenna groupings can comprise one or more dimensions equal to a fraction of the one or more other codebooks.) and wherein each restricted beam of the set of restricted beams is associated with a restricted beam gain coefficient; (See ¶0082, out of two or more bits (e.g., 3 bits), if one of the bits is set to zero, then all beam vectors with this indices can be restricted for transmission; See ¶0150, The first codebook subset restriction corresponds to bitmap restricting combinations of the DFT vectors and wideband amplitude combining coefficients) determining a plurality of sets of quantized coefficients (See ¶0050, ¶0088, ¶0110, UE is configured with a codebook subset restriction parameter by higher layer signaling; each bit can corresponding a 2D DFT vectors and PMI is comprised with any coefficients is restricted for reporting)
 	However, Davy fails to disclose a set of quantized coefficients corresponding to a particular restricted beam generates a set of quantized weights at a set of frequencies based on a least a Fourier transform of the set of quantized coefficients of the particular restricted beam, 
Wei discloses a set of quantized coefficients corresponding to a particular restricted beam generates a set of quantized weights at a set of frequencies based on a least a Fourier transform of the set of quantized coefficients of the particular restricted beam, (20180083676 See ¶0050-0051, there are 16 matrices constructed from 32 horizontal vectors and 16 vertical vectors; precoding vectors: {0,1,2,3}, {2,3,4,5}, {4,5,6,7};  See 0065, beam selection for W.sub.2 can be divided into two steps. e.g. first selecting a vertical preceding hypothesis and then selecting the horizontal preceding beams for a given vertical precoding hypothesis; The selection of the vertical preceding hypothesis for all the subbands determines whether the same or vertical preceding vectors are used for all the layers for high rank transmission or for each polarization, e.g., based on one of four vertical precoding hypotheses using two DFT( discrete Fourier transform) vectors; The selection of the vertical preceding hypothesis for all the sub bands is then used to restrict the codebook set for W.sub.2, e.g., using 16 codebooks instead of 64 codebooks for W.sub.2; interpreted that each vector contains coefficient and the DFT vectors are for all sub bands which can used to generate the weights)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving restricted codebook configuration to include generate vectors based on Fourier transform of coefficients. The motivation to combine is reduction of feedback overhead for W.sub.2 can be considered also by using different feedback granularity for vertical beam 
	However, Davy in view of Wei fails to disclose where the set of quantized coefficients is in the plurality of sets of quantized coefficients, and wherein the plurality of sets of quantized coefficients are determined such that quantized weights of the particular restricted beam satisfy a constraint based on at least the set of quantized coefficients corresponding to the particular restricted beam and the restricted beam gain coefficient; and transmitting a channel state information report to the network, where the channel state information report comprises the plurality of sets of quantized coefficients.
Rahman discloses the set of quantized coefficients is in the plurality of sets of quantized coefficients, (See ¶0252, The associated WB amplitude coefficients for each layer and polarization of a beam may be at most the indicated p.sub.MAX value.; interpreted that the beam can have more than one layer and each layer is a set of coefficients) and wherein the plurality of sets of quantized coefficients are determined such that quantized weights of the particular restricted beam satisfy a constraint (See ¶0252, CBSR is configured with B1 and B2, B1 is a length and restricts DFT beams and associated with maximum WB amplitude coefficients; See ¶0252, The associated WB amplitude coefficients for each layer and polarization of a beam may be at most the indicated p.sub.MAX value.; interpreted that the beam can have more than one layer and each layer is a set of coefficients) based on at least the set of quantized coefficients corresponding to the particular restricted beam and the restricted beam gain coefficient; (See ¶0252, CBSR is configured with B1 and B2, B1 is a length and restricts DFT beams and associated with maximum WB amplitude coefficients) and transmitting a channel state information report to the network, where the channel state information report comprises the plurality of sets of quantized coefficients. (See ¶0193-278, ¶0321-0331, figure 14, a CSI report including PMIs and amplitude coefficients)

Regarding claims 9 and 18, Davy discloses comprising identifying a main beam that does not belong to the set of restricted beams, (See ¶0194, generating a bitmap of the codebook subset restriction comprising sets of bits corresponding to beam vectors, respectively, wherein a configuration of a set of bits indicates whether a beam vector of the beam vectors is a restricted beam vector or a non-restricted beam vector) wherein the transmitted channel state information report includes an index corresponding to the main beam; (See ¶0222, the at least one bit indicates an associated beam index of a plurality of indices to the associated beam among a plurality of beams of the codebook)
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Davy in view of Wei, Rahman and Ng et al. (Pub. No. US 2013/0279437 A1; hereinafter Ng).
Regarding claims 7 and 13, Davy discloses the codebook subset restriction configuration comprises a set of at least one restricted beam of the multiple beams. (See ¶0016, The UE can restrict one or more beam directions indicated by the codebook subset restriction within a beam group of a plurality of beam groups based on a selected beam group as indicated in the CSI report configuration reporting settings. The UE can then reduce a power overhead granularity from a plurality of different maximum beam power levels and restrict one or more beams, based on a value of a bit pair within the bitmap that corresponds with a beam group of the plurality of beam groups.)
Davy in view of Wei and Rahman fails to disclose transmitting multiple transmission layers at a time to the transmit-receive point over the network using spatial multiplexing, where each transmission layer of the multiple transmission layers comprises multiple beams
(See ¶0050, Transmitter 405 may also perform spatial multiplexing via layer mapping to different antennas in antenna(s) 415 to transmit signals in multiple different beams; interpreted that each layer is mapped to a different beam)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Davy in view of Wei and Rahman to include the using spatial multiplexing to transmit signals through different layers and different beams. The motivation to combine to efficiently increase throughput by sending signals over parallel streams.
Allowable Subject Matter
Claim 2-6, 8, 11-12 and 14-17  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rahman et al. (Pub. No. US 2016/0142117 A1)- selected from a master beam set or retrieved from memory, a codebook enables selection of a linear combination of at least a subset of the beams and co-phases and coefficients for each selected beam, where the co-phases determine the co-phasing weights for the selected beams for a cross-polarized antenna array, and the coefficients determine the linear combination of the selected beams. Feedback contains an indication of channel state information (CSI) for the set of selected or retrieved basis beam vectors, the selected beams, co-phases, and coefficients. The CSI includes at least precoding matrix information (PMI) corresponding to a precoding 
	Miao et al. (Pub. No. US 2018/0212653 A1)- configured to generate a first beam (211) based on a first set of beamforming coefficients; a second beamforming circuit (202) configured to generate a second beam (212) based on a second set of beamforming coefficients; and a scheduling circuit (203) configured to allocate (204, 206) a first set of frequency resources, a second set of frequency resources, the first set of beamforming coefficients and the second set of beamforming coefficients to a plurality of mobile stations (UE0, UE1, UE2) based on an optimality criterion related to a target scheduling metric.
	Brown et al. (Pub. No. US 2020/0145071 A1)- The method includes receiving reference signals transmitted from a base station. A set of beams are selected based on the received reference signals, each of the beams corresponding to a discrete Fourier transform vector, wherein each of the beams has a corresponding beam index. A set of quantized weighting coefficients are reported, each of the weighting coefficients corresponding to a respective beam index and a respective tap index. The tap index corresponds to a member of a Fourier basis set. At least two subsets of the reported set of weighting coefficients are quantized according to separate quantization procedures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Tejis Daya/Primary Examiner, Art Unit 2472